By JUDGE THOMAS D. HORNE
The Court will sustain the instant Demurrers to the Bills to Enforce Mechanic’s Liens. In each instance, the claimant has failed to allege the element of supervision necessary to constitute "labor" within the context of Section 43-3, Code of Virginia, as amended. Cain v. Rea, 159 Va. 446 (1932); Ft. Beauregard Assocs., Inc. v. Lindsay Ervin, Inc., 20 Va. Cir. 478 (1990).
Accordingly, Mr. Lash may draw a Decree sustaining the Demurrer with leave for the complainant to replead should it be so advised.